PER CURIAM.
An incorrect measure of damages was employed in this breach of a building contract case, and this was the only error discerned.
After the trial of this case this Court decided Ballard v. Krause, Fla.App.1971, 248 So.2d 233. We held that a contractor’s measure of damages when an owner wrongfully terminated a contract was either lost profit that would have been realized and costs reasonably incurred in good faith in partial performance of the contract, or quantum meruit, along with the refinements found in the published opinion.
The final judgment is reversed and the cause remanded for a new trial on the issue of damages, only.
Reversed and remanded.
REED, C. J., and WALDEN and OWEN, JJ., concur.